Title: To James Madison from Edmund Pendleton, 17 and 24 February 1783—Missing Letters
From: Pendleton, Edmund
To: Madison, James


Editorial Note
17 and 24 February 1783. About 1850 a clerk of Peter Force, engaged in copying letters of Edmund Pendleton, wrote:


“MSS. McGuire’s.
Edmund Pendleton
}
Edmundsbury, Feby 17. 1783



to James Madison


“(This letter is much stained, & some of it illegible)
“Another letter dated ‘E[d]mundsbury Feb. 24, 1783,’ is in the same condition.
“There does not seem to be anything of much public importance in either of the above letters.”
